Ll LU

Case 1:18-cv-08653-VEC-SDA Docume

U.S. DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK
(FOLEY SQUARE)

nt 115 Filed 11/27/19 Page 1 of 2

 

D George Sweigert, Plaintiff
v.

Jason Goodman, Defendant

 

 

CIVIL CASE #: 1:18-CV-08653-VEC
JUDGE VALERIE E. CAPRONI

MAGISTRATE STEWART D. AARON

 

 

PLAINTIFF’S LETTER M
EXCUSABLE FILING E
TO DEFENDANT’S RULE 12(b)(6)

MAY IT PLEASE THE COURT:

Earlier this day I caused to be placed in the U.S. F

PLAINTIFF’S REPLY TO DEFEN

Said pleading does not conform to Local Rule 7.1

proper pleading is now transmitted to the Clerk of

NOTICE OF MOTIO

LOTION TO CORRECT
OR OF RESPONSE

        

DANT’S MOTION TO DISMI SQ
(a)(1) and 7 (b). To correct this error ,

Court entitled:

N IN OPPOSITION

TO DEFENDANT’S MOTION TO DISMISS PURSUANT

TO RULE 12(b)(6) (ECF

These pleadings are submitted in OPPOSITION t

Doc. No. 105 and 106)

» the Defendant’s pleading papers (Doc. No.

105 and 106) which seek to dismiss this action pursuant to Fed. R. Civ. Proc. Rule 12(b)(6).

 
‘a

 

Case 1:18-cv-08653-VEC-SDA Docume@nt 115 Filed 11/27/19 Page 2 of 2

This MOTION seeks AFFIRMATIVE RELIEF via a Court’s ORDER to disregard the erroneous

pleading that does not conform to the local rules.

I hereby certify that the attached pleadings are truthful and accurate (to the best of my

knowledge) and are not submitted for the purposes of oppression of the Defendant.

se
Signed this __ day of November, 2019.

Def

D. G. SWEIGERT, C/O
GENERAL DELIVERY

ROUGH AND READY, CA 95975
Spoliation-notice@mailbox. org

//-22+)5

 
